DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.

Response to Amendment
Applicant’s response, filed 27 September 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the claims, specifically addressing the rejection of claim 2 under 35 U.S.C. § 112 (b) / (pre-AIA ) second paragraph, of the previous Office action, the amended language has overcome the respective rejection, and the rejection has been withdrawn.
Amendments to the independent claims 1, 10, and 12 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
Response to Arguments
Applicant’s arguments with respect to amended independent claims 1, 10, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Xue et al. (“Visual Dynamics: Probabilistic Future Frame Synthesis via Cross Convolutional Networks”), herein Xue, in view of Su et al. (“Exploring Microscopic Fluctuation of Facial Expression for Mood Disorder Classification”), herein Su.
Regarding claim 1, Xue discloses a method for training a neural network to generate image vectors representing image dynamics (see Xue sect. 4.2 Network Structure), the method comprising: 
a) generating an image vector representing image dynamics from a single image from an image stream using the single image as an input to a first encoder neural network (see Xue sect. sect. 3.1. Problem Definition, where a current image frame is used to predict a difference image that is the difference between the current observed frame and a next frame; see Xue sect. 4.1 Layered Motion Representations and Cross Convolutional Networks and Fig. 3, where an input image is decomposed into multiple feature maps through an image encoder and convolves the maps with different kernels characterizing the motion of a corresponding layer, where the output of the cross convolutional layer would represent the motion at the corresponding features maps; see Xue sect. 4.2 Network structure, where a single input image is processed by an image encoder and motion vectors sampled from prior distribution of motion vectors learned during training are used to synthesize possible difference images  to generate a set of future frames; see also Xue sect. 5 Evaluations, where video sequences are used);
b) predicting a previous and/or subsequent image in the image stream from the image vector using a second neural network (see Xue sect. 3.1 Problem Definition, where the difference image between the observed frame and future frame is predicted, and is described to be equivalent to predicting the next frame; see Xue sect. 4.2, where a motion decoder uses the output of the cross convolutional layer to regress the output difference image);
c) comparing the predicted previous and/or subsequent image with an actual previous and/or subsequent image from the image stream (see Xue sect. 4.2 Network Structure, where the network aims to regress the difference image that minimizes the l2 loss, where the difference image is computed from the a current and next frame, suggesting the comparison)); 
d1) training the first and second neural networks using the result of the comparison (see Xue sect. 4.2 Network Structure, where the network is trained based on regressing the predicted difference images to minimize the l2 loss).
Xue does not explicitly disclose using the image vector from the fully trained first neural network to train a third neural network to recognize and classify features from image dynamics and classifying features in the image from the image dynamics.
Su teaches in a related and pertinent method for performing mood disorder classification (see Su Abstract), where video sequences of facial expressions are analyzed to extract motion vectors corresponding to microscopic facial movement of segmented facial regions (see Su Fig. 1 sect. III. B. Microscopic Facial Descriptor) are filtered (see Su sect. III. C. Fluctuation Feature Extraction) and an auto-encoder network, which includes an encoder and decoder network, is used to perform dimensionality reduction and learning a better representation of a video sequence for model learning (see Su sect. III. D. Dimensionality Reduction) and the features are imported to a LSTM recurrent neural network for detecting different types of moods (see Su Fig. 1 and sect. III. E. Mood Disorder Detection)
At the time of filing, one of ordinary skill in the art would have found it obvious to combine Su’s teachings with teachings of Xue such that the trained network suggested by Xue is used as the auto-encoder network to perform dimensionality reduction and learning a better representation of video sequences for model learning of facial movement features used in a LSTM recurrent neural network for detecting different types of mood. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Xue teaches a base method for training a deep neural network, comprising of an image encoder and motion decoder networks, for predicting difference images of image sequences. Su teaches in a pertinent neural network based mood disorder classification method, where an auto-encoder network is used to perform dimensionality reduction and learn a better representation of a video sequence for model learning, and the features are imported to a LSTM recurrent neural network for detecting different types of moods. One of ordinary skill in the art would have recognized that by applying Su’s techniques to Xue’s network would have predictably lead to performing the additional functionality of mood disorder classification using the LSTM recurrent neural network of Su with the neural network of Xue. 

Regarding claim 6, please see the above rejection of claim 1. Xue and Su disclose the method of claim 1 wherein the image has certain areas selected for extraction of an image vector and prediction (see Su sect. III. B. Microscopic Facial Descriptor, and Fig. 1, where the facial image is segmented into independent facial regions for extracting the respective descriptors).
(see Su sect. III. B. Microscopic Facial Descriptor, where the extracted motion vectors correspond to microscopic facial movement of segmented facial regions).

Regarding claim 9, please see the above rejection of claim 8. Xue and Su disclose method of claim 8 where in the small change is a change in facial expression (see Su sect. III. B. Microscopic Facial Descriptor, where the extracted motion vectors correspond to microscopic facial movement of segmented facial regions corresponding to facial expression changes; see also Su sect. III. E. Mood).

Regarding claim 12, Xue discloses a method for recognition of image dynamics: 
a) predicting image vectors representing image dynamics of a single image using the single image as an input to an encoder neural network (see Xue sect. sect. 3.1. Problem Definition, where a current image frame is used to predict a difference image that is the difference between the current observed frame and a next frame; see Xue sect. 4.1 Layered Motion Representations and Cross Convolutional Networks and Fig. 3, where an input image is decomposed into multiple feature maps through an image encoder and convolves the maps with different kernels characterizing the motion of a corresponding layer, where the output of the cross convolutional layer would represent the motion at the corresponding features maps; see Xue sect. 4.2 Network structure, where a single input image is processed by an image encoder and motion vectors sampled from prior distribution of motion vectors learned during training are used to synthesize possible difference images  to generate a set of future frames; see also Xue sect. 5 Evaluations, where video sequences are used).

Su teaches in a related and pertinent method for performing mood disorder classification (see Su Abstract), where video sequences of facial expressions are analyzed to extract motion vectors corresponding to microscopic facial movement of segmented facial regions (see Su Fig. 1 sect. III. B. Microscopic Facial Descriptor) are filtered (see Su sect. III. C. Fluctuation Feature Extraction) and an auto-encoder network, which includes an encoder and decoder network, is used to perform dimensionality reduction and learning a better representation of a video sequence for model learning (see Su sect. III. D. Dimensionality Reduction) and the features are imported to a LSTM recurrent neural network for detecting different types of moods (see Su Fig. 1 and sect. III. E. Mood Disorder Detection)
At the time of filing, one of ordinary skill in the art would have found it obvious to combine Su’s teachings with teachings of Xue such that the trained network suggested by Xue is used as the auto-encoder network to perform dimensionality reduction and learning a better representation of video sequences for model learning of facial movement features used in a LSTM recurrent neural network for detecting different types of mood. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Xue teaches a base method for training a deep neural network, comprising of an image encoder and motion decoder networks, for predicting difference images of image sequences. Su teaches in a pertinent neural network based mood disorder classification method, where features from an auto encoder network are imported to a LSTM recurrent neural network for detecting different types of moods. One of ordinary skill in the art would have recognized that by applying Su’s techniques to Xue’s network would have predictably lead to performing the additional functionality of mood disorder classification using the LSTM recurrent neural network of Su with the neural network of Xue. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xue and Su as applied to claim 1 above, and further in view of Salvi et al. (US 2019/0035113, effectively filed on 24 January 2018), herein Salvi.
Regarding claim 2, please see the above rejection of claim 1. Xue and Su do not explicitly disclose the method of claim 1 further comprising: d2) repeating a)-d1) until the first and second neural networks are fully trained before using the image vector from the fully trained first neural network to train the third neural network. 
However, Xue does suggest training the network, which includes image encoder and motion decoder networks based on minimizing a loss function (see Xue sect. 4.2 Network Structure).
Salvi teaches in a related and pertinent recurrent neural network for reconstructing temporally stable image data (see Salvi Abstract), where training the recurrent neural network involving an encoder/decoder network determines if the training is complete based on a loss function computed from a distance measure between target output data and reconstructed data, which adjusts the network parameters and repeats the processes of the network until training is complete (see Salvi [0066]-[0069]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Salvi’s teaching to train the network of Xue and Su such that the weights and parameters of Xue’s network are adjusted and repeating the network processes upon training dataset until training is determined to be complete based on a minimized loss function. This modification is rationalized as a use of a known technique to improve similar methods in the same way. In this instance, Xue and Su teach a base method for training a deep neural network, comprising of an image encoder and motion decoder networks, for predicting difference images of an image sequence which is trained based on a minimizing a loss function. Salvi teaches training a comparable recurrent neural network comprising . 

Claims 10-11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xue, Su, and Salvi et al. (US 2019/0035113, effectively filed on 24 January 2018), herein Salvi.
Regarding claim 10, Xue discloses a system for training a neural network for recognition of image dynamic, comprising: 
a) generating an image vector representing image dynamics from a single image from an image stream using the single image as an input to a first encoder neural network (see Xue sect. sect. 3.1. Problem Definition, where a current image frame is used to predict a difference image that is the difference between the current observed frame and a next frame; see Xue sect. 4.1 Layered Motion Representations and Cross Convolutional Networks and Fig. 3, where an input image is decomposed into multiple feature maps through an image encoder and convolves the maps with different kernels characterizing the motion of a corresponding layer, where the output of the cross convolutional layer would represent the motion at the corresponding features maps; see Xue sect. 4.2 Network structure, where a single input image is processed by an image encoder and motion vectors sampled from prior distribution of motion vectors learned during training are used to synthesize possible difference images  to generate a set of future frames; see also Xue sect. 5 Evaluations, where video sequences are used);
b) predicting a previous and/or subsequent image in the image stream from the image vector using a second neural network (see Xue sect. 3.1 Problem Definition, where the difference image between the observed frame and future frame is predicted, and is described to be equivalent to predicting the next frame; see Xue sect. 4.2, where a motion decoder uses the output of the cross convolutional layer to regress the output difference image);
c) comparing the predicted previous and/or subsequent image with an actual previous and/or subsequent image from the image stream (see Xue sect. 4.2 Network Structure, where the network aims to regress the difference image that minimizes the l2 loss, where the difference image is computed from the a current and next frame, suggesting the comparison)); 
d) training the first and second neural networks using the result of the comparison (see Xue sect. 4.2 Network Structure, where the network is trained based on regressing the predicted difference images to minimize the l2 loss).
Xue does not explicitly disclose using the image vector from the fully trained first neural network to train a third neural network to recognize and classify features from image dynamics and classifying features in the image from the image dynamics.
Su teaches in a related and pertinent method for performing mood disorder classification (see Su Abstract), where video sequences of facial expressions are analyzed to extract motion vectors corresponding to microscopic facial movement of segmented facial regions (see Su Fig. 1 sect. III. B. Microscopic Facial Descriptor) are filtered (see Su sect. III. C. Fluctuation Feature Extraction) and an auto-encoder network, which includes an encoder and decoder network, is used to perform dimensionality reduction and learning a better representation of a video sequence for model learning (see Su sect. III. D. Dimensionality Reduction) and the features are imported to a LSTM recurrent neural network for detecting different types of moods (see Su Fig. 1 and sect. III. E. Mood Disorder Detection)
At the time of filing, one of ordinary skill in the art would have found it obvious to combine Su’s teachings with teachings of Xue such that the trained network suggested by Xue is used as the auto-encoder network to perform dimensionality reduction and learning a better representation of video sequences for model learning of facial movement features used in a LSTM recurrent neural network for 
Xue and Su do not explicitly disclose the system comprising a processor; a memory; non-transitory instructions embodied within the memory which when cause the processor to carry out a method for training a neural network to generate image vectors representing image dynamics.
Salvi teaches in a related and pertinent system for implementing a recurrent neural network for reconstructing temporally stable image data (see Salvi Abstract), which comprises
a processor (see Salvi [0066], where the method may be executed by a GPU, CPU, or any processor capable of implementing the neural network and may be performed by a program, custom circuitry or a combination of circuitry and a program);
a memory (see Salvi [0122] and [0126], where main memory is disclosed);
non-transitory instruction embodied within the memory which when cause the processor to carry out the disclosed method (see Salvi [0126], where computer programs or algorithms are stored in the memory). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Salvi of using a processor, and computer program stored in memory to implement the 

Regarding claim 11, Xue discloses a system for recognition of image dynamics comprising: 
an encoder neural network configured to generate image vectors representing image dynamics using a single image taken from an image stream as an input (see Xue sect. sect. 3.1. Problem Definition, where a current image frame is used to predict a difference image that is the difference between the current observed frame and a next frame; see Xue sect. 4.1 Layered Motion Representations and Cross Convolutional Networks and Fig. 3, where an input image is decomposed into multiple feature maps through an image encoder and convolves the maps with different kernels characterizing the motion of a corresponding layer, where the output of the cross convolutional layer would represent the motion at the corresponding features maps; see Xue sect. 4.2 Network structure, where a single input image is processed by an image encoder and motion vectors sampled from prior distribution of motion vectors learned during training are used to synthesize possible difference images  to generate a set of future frames; see also Xue sect. 5 Evaluations, where video sequences are used).

Su teaches in a related and pertinent method for performing mood disorder classification (see Su Abstract), where video sequences of facial expressions are analyzed to extract motion vectors corresponding to microscopic facial movement of segmented facial regions (see Su Fig. 1 sect. III. B. Microscopic Facial Descriptor) are filtered (see Su sect. III. C. Fluctuation Feature Extraction) and an auto-encoder network, which includes an encoder and decoder network, is used to perform dimensionality reduction and learning a better representation of a video sequence for model learning (see Su sect. III. D. Dimensionality Reduction) and the features are imported to a LSTM recurrent neural network for detecting different types of moods (see Su Fig. 1 and sect. III. E. Mood Disorder Detection). 
At the time of filing, one of ordinary skill in the art would have found it obvious to combine Su’s teachings with teachings of Xue and Su such that the trained network suggested by Xue is used as the auto-encoder network to perform dimensionality reduction and learning a better representation of video sequences for model learning of facial movement features used in a LSTM recurrent neural network for detecting different types of mood. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Xue teaches a base method for training a deep neural network, comprising of an image encoder and motion decoder networks, for predicting difference images of image sequences. Su teaches in a pertinent neural network based mood disorder classification method, where an auto-encoder network is used to perform dimensionality reduction and learn a better representation of a video sequence for model learning, and the features are imported to a LSTM recurrent neural network for detecting different types of moods. One of ordinary skill in the art would have recognized that by applying Su’s techniques to Xue’s network would have predictably lead to performing the additional 
Xue and Su do not explicitly disclose the system comprising a processor; a memory; and that the encoder neural network is embodied in a non-transitory medium.
Salvi teaches in a related and pertinent system for implementing a recurrent neural network for reconstructing temporally stable image data (see Salvi Abstract), which comprises
a processor (see Salvi [0066], where the method may be executed by a GPU, CPU, or any processor capable of implementing the neural network and may be performed by a program, custom circuitry or a combination of circuitry and a program); 
a memory (see Salvi [0122] and [0126], where main memory is disclosed);
an neural network embodied in a non-transitory medium (see Salvi [0066], where the method may be executed by a GPU, CPU, or any processor capable of implementing the neural network and may be performed by a program, custom circuitry or a combination of circuitry and a program; see Salvi [0126], where computer programs or algorithms are stored in the memory).
At the time of filing, one of ordinary skill in the art would have found it obvious to further apply the teachings of Salvi of using a processor, and computer program stored in memory to implement the method of Xue and Su, where the encoder neural network of Xue would be suggested to be implemented and embodied in a computer program stored in memory. This modification is rationalized as a use of a known technique to improve similar methods in the same way. In this instance, Xue and Su teach a base method for training a deep neural network, comprising of an image encoder and motion decoder networks, for predicting difference images of an image sequence which is trained based on a minimizing a loss function. Salvi teaches in training a comparable recurrent neural network comprising encoder/decoder networks, where the neural network and training the neural network is implemented using a processor and computer program stored in memory. One of ordinary skill in the art could have 

Regarding claim 16, see above rejection for claim 10. It is a system claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Regarding claim 18, please see the above rejection of claim 10. Xue, Su, and Salvi disclose the system of claim 10 wherein the image recognition neural network is further configured to recognize and classify expressions from the image (see Su Fig. 1 sect. III. B. Microscopic Facial Descriptor and sect. III. C. Fluctuation Feature Extraction, where video sequences of facial expressions are analyzed to extract motion vectors corresponding to microscopic facial movement of segmented facial regions are filtered; and see Su Fig. 1 and sect. III. E. Mood Disorder Detection, where the features are imported to a LSTM recurrent neural network for detecting different types of moods). 
Please see the above rejection of claim 2, as the rationale to combine the teachings of Xue, Su, and Salvi are similar, mutatis mutandis.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xue and Su as applied to claim 1 above, and further in view of Keisler et al (US 10,248,663, effectively filed 3 March 2017), herein Keisler .
Regarding claim 3, please see the above rejection of claim 1. Xue and Su do not explicitly disclose the method of claim 1, wherein the image vector is a 512 dimensional floating point number.
Keisler teaches in a related and pertinent analysis of image data using a neural network to generate a feature vector (see Keisler col. 8, ln. 40-55), where the feature vector may be encoded as set (see Keisler col. 8, ln. 40 - col. 9, ln. 15). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Keisler’s teaching to the network of Xue such that the extracted image feature vectors of the encoder network may be encoded as a 512 dimensional 32 bit floating point image feature vector. This modification is rationalized as a use of a known technique to improve similar methods in the same way.  In this instance, Xue and Su teach a base method for training a deep neural network, comprising of a motion encoder which extracts image motion features. Keisler teaches in a comparable neural network generating feature vectors, where the extracted feature vectors may be encoded as set of five hundred and twelve 32 bit floating point numbers. One of ordinary skill in the art could have applied Keisler’s suggested technique of encoding the feature vectors as a 512 dimensional floating point feature vector in the same way to Xue and Su’s network to predictably extract the image motion features as 512 dimensional floating point feature vectors. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xue and Su as applied to claim 1 above, and further in view of Liu et al. (US 2016/0328643), herein Liu.
Regarding claim 4, please see the above rejection of claim 1. Xue and Su do not explicitly disclose the method of claim 1 wherein the image and the image stream are medical images.
Liu teaches in a related and pertinent method for using  a deep neural network for anatomical object detection, (see Liu Abstract), where the deep neural network is trained using medical images acquired from any medical imaging modality, such as CT, MRI, Ultrasound, x-ray, etc. (see Liu [0023] and [0063]), in which a denoising auto-encoder network may be used to learn a more meaningful representation for the input image data when training the neural network (see Liu [0024]-[0025]). 


Regarding claim 5, please see the above rejection of claim 1. Xue, Su, and Liu disclose the method of claim 4 where in the medical images are from specialized medical imaging devices (see Liu [0023] and [0063], where the deep neural network is trained using medical images acquired from any medical imaging modality, such as CT, MRI, Ultrasound, x-ray, etc., and a corresponding image acquisition deice, such as a CT scanner, MRI scanner, Ultrasound device, etc., is used).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xue and Su as applied to claim 1 above, and further in view of Soomro et al. (“UCF101: A Dataset of 101 Human Actions Classes From Videos in The Wild”), herein Soomro.

However, Xue does use video data to evaluate the network (see Xue sect. 5 Evaluations).
Soomro teaches the UCF101 dataset of human actions (see Soomro Abstract), that the video clips are saved in .avi files and compressed using the DivX codec (see Soomro sect. 2 Dataset Details).
At the time of filing one of ordinary skill in the art would have found it obvious that the images and videos evaluated and used to train the neural network of Xue would have undergone video encoding such as the videos from the UCF101 dataset. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Xue provides a teaching of evaluating the neural network using video image sequences. Soomro teaches that the UCF101 dataset has undergone video encoding (i.e. compressed and encoded based on the DivX codec). One of ordinary skill in the art would have reasonably expected that images used to train and evaluate Xue have undergone video encoding and the training and evaluation of the images would have been reasonably successful. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xue, Su, and Salvi as applied to claim 10 above, and further in view of Keisler et al (US 10,248,663, effectively filed 3 March 2017), herein Keisler
Regarding claim 13, see above rejection for claim 10. It is a system claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xue, Su, and Salvi as applied to claim 10 above, and further in view of Liu et al. (US 2016/0328643), herein Liu.
Regarding claim 14, see above rejection for claim 10. It is a system claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Regarding claim 15, see above rejection for claim 14. It is a system claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xue, Su and Salvi as applied to claim 10 above, and further in view of Soomro et al. (“UCF101: A Dataset of 101 Human Actions Classes From Videos in The Wild”), herein Soomro.
Regarding claim 17, see above rejection for claim 10. It is a system claim reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 17 are similarly rejected.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xue, Su, and Salvi as applied to claim 10 above, and further in view of Kallenberg et al. (US 2017/0249739), herein Kallenberg.
Regarding claim 19, please see the above rejection of claim 10. Xue, Su, and Salvi do not explicitly disclose the system of claim 10 wherein the image recognition neural network is further configured to recognize and classify medical injuries from the image.
Kallenberg teaches in a related and pertinent method for analyzing mammogram images for cancer lesions (see Kallenberg Abstract), where the method is based on convolutional sparse (see Kallenberg [0009]-[0017], [0044]-[0045], [0049]-[0056], and Fig. 1).
At the time of filing, one of ordinary skill in the art would have found it obvious to combine Kallenberg’s teachings with teachings of Xue, Su, and Salvi such that the network suggested by Xue, Su, and Salvi is alternatively trained using mammogram images to recognize and label cancer regions in mammogram images as taught by Kallenberg. This modification is rationalized as a simple substitution of one known element for another to obtain predictable results. In this instance, Xue, Su, and Salvi teach a base method for training a deep neural network, comprising of an image encoder and motion decoder networks, for predicting future frames of an image sequence, and facial expression videos are used to train a LSTM recurrent neural network model to perform mood disorder classification. Kallenberg teaches in a pertinent neural network based method for labeling cancer regions in mammogram images, where an auto-encoder network is trained for predicting cancer labels in mammogram images. One of ordinary skill in the art could have substituted the training images such that the labeled mammogram images of Kallenberg are used to train the neural network model to Xue, Su, and Salvi and predictably lead to performing the additional functionality of learning meaningful representations for medical images for the additional functionality of labeling cancer regions in mammogram images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661